Exhibit 10.33

 

FAMILY DOLLAR

COMPENSATION DEFERRAL PLAN

(as amended and restated effective January 1, 2005)

 

1.                                      Name:

 

This plan shall be known as the “Family Dollar Compensation Deferral Plan” (the
“Plan”).

 

2.                                      Purpose and Intent:

 

Family Dollar Stores, Inc. and Family Dollar, Inc. (collectively, the
“Corporation”) established this Plan effective March 30, 2003 for the purpose of
providing certain of its associates with the opportunity to defer payment of
certain base salary and annual bonuses in accordance with the terms and
provisions set forth herein.  The Corporation is hereby amending and restating
the Plan effective as of January 1, 2005 (the “Restatement Date”) to reflect
certain design changes in order for the Plan to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and to otherwise
meet current needs.  It is the intent of the Corporation that amounts deferred
under the Plan by an associate shall not be taxable to the associate for income
tax purposes until the time actually received by the associate. The provisions
of the Plan shall be construed and interpreted to effectuate that intent.

 

3.                                      Definitions:

 

For purposes of the Plan, the following terms have the following meanings:

 

“Account” means the account established to record a Participant’s interest under
the Plan attributable to amounts credited to the Participant pursuant to the
Plan. The Account shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to a
Participant, or his or her Beneficiary, pursuant to the Plan.

 

“Annual Bonus” means, with respect to a Participant, any annual bonus payable to
the Participant pursuant to any bonus compensation plan of a Participating
Employer approved for purposes of this Plan by the Plan Committee, provided that
any such plan shall provide for “performance-based compensation” within the
meaning of Code Section 409A.

 

“Associate” means an individual employed by a Participating Employer.

 

“Beneficiary” means any person or trust designated by a Participant in
accordance with procedures adopted by the Plan Committee to receive the
Participant’s Account in the event of the Participant’s death. If the
Participant does not designate a Beneficiary, the Participant’s Beneficiary is
his or her spouse, or if not then living, his or her estate.

 

“Board” means the Board of Directors of Family Dollar Stores, Inc.

 

--------------------------------------------------------------------------------


 

“CEO” means the Chief Executive Officer of Family Dollar Stores, Inc.

 

“Class Year Deferrals” means, for each Plan Year beginning on or after
January 1, 2006, the deferrals under Paragraph 5(b) below of a Participant’s
base salary for the Plan Year plus the deferral of any portion of the
Participant’s Annual Bonus earned for services rendered during the fiscal year
of the Corporation ending during such Plan Year, including any related
adjustments for deemed investments in accordance with Paragraph 5(d) below.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and includes any valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.

 

“Compensation Committee” means the committee of individuals who are serving from
time to time as the Compensation Committee of the Board.

 

“Disability” means “disability” as defined under applicable laws for purposes of
receiving Social Security benefits.  A “Disabled” Participant means a
Participant suffering from a Disability.  A Participant’s “Date of Disability”
is the date that the Plan Committee is first notified that the Participant is
Disabled.

 

“Eligible Associate” means an Associate designated as an Eligible Associate
pursuant to Paragraph 5(a).

 

“Participant” means an Eligible Associate who has elected to defer compensation
under the Plan as provided in Paragraph 5(b).

 

“Participating Employer” means the Corporation and any other incorporated or
unincorporated trade or business that adopts the Plan.

 

“Payment Sub-Account” means a portion of a Participant’s Account established by
the Plan Committee to facilitate the administration of distributions under the
Plan, including without limitation Payment Sub-Accounts representing (i) each
separate set of Class Year Deferrals and (ii) each separate set of deferrals
related to Plan Years before January 1, 2006.

 

“Plan Committee” means the administrative committee under the Savings Plan.

 

“Plan Year” means the calendar year.

 

“Savings Plan” means the Family Dollar Employee Savings and Retirement Plan and
Trust, as in effect from time to time.

 

“Separation from Service” means a Participant’s “separation from service” with
the Participating Employers within the meaning of Code Section 409A.

 

2

--------------------------------------------------------------------------------


 

4.                                      Administration:

 

The Plan Committee shall be responsible for administering the Plan. The Plan
Committee shall have all of the powers necessary to enable it to properly carry
out its duties under the Plan. Not in limitation of the foregoing, the Plan
Committee shall have the power to construe and interpret the Plan and to
determine all questions that arise thereunder. The Plan Committee shall have
such other and further specified duties, powers, authority and discretion as are
elsewhere in the Plan either expressly or by necessary implication conferred
upon it. The Plan Committee may appoint any agents that it deems necessary for
the effective performance of its duties, and may delegate to those agents those
powers and duties that the Plan Committee deems expedient or appropriate that
are not inconsistent with the intent of the Plan. All decisions of the CEO, the
Plan Committee and the Compensation Committee upon all matters within the scope
of his or its authority shall be made in the Chief Executive Officer’s, Plan
Committee’s or Compensation Committee’s sole discretion and shall be final and
conclusive on all persons, except to the extent otherwise provided by law.

 

5.                                      Eligibility, Deferrals and Account
Adjustments:

 

(a)                                  Eligibility. For each Plan Year, (i) the
Compensation Committee shall designate which Associates who are “named executive
officers” in the Corporation’s annual proxy statement shall be Eligible
Associates for the Plan Year, and (ii) the CEO shall designate which Associates
other than the “named executive officers” shall be Eligible Associates for the
Plan Year; provided, however, that the determination of Eligible Associates
shall be made consistent with the requirement that the Plan be a “top hat” plan
for purposes of the Associate Retirement Income Security Act of 1974, as
amended. An Associate designated as an Eligible Associate with respect to one
Plan Year need not be designated as an Eligible Associate for any subsequent
Plan Year.

 

(b)                                 Elections to Defer. A person who is an
Eligible Associate for a Plan Year may elect to defer a percentage of the
Eligible Associate’s base salary for the Plan Year and a percentage of any
Annual Bonus for performance during the fiscal year of the Corporation ending
during the Plan Year. The Plan Committee shall establish from time to time the
minimum and maximum percentages for deferral elections, which may be different
for elections to defer base salary and elections to defer Annual Bonuses and
which may vary among groups of Eligible Associates.  Elections to defer base
salary or Annual Bonuses for a Plan Year must be made before the first day of
the Plan Year, provided that a newly hired Eligible Associate who first becomes
eligible to participate in the Plan after the start of the Plan Year may make
such deferral election within thirty (30) days after first becoming eligible to
participate in the Plan as notified by the Plan Committee.  All elections made
under this Paragraph 5(b) shall be made in writing on a form, or pursuant to
other non-written procedures, as may be prescribed from time to time by the Plan
Committee and shall be irrevocable for the Plan Year. An election to defer made
by an Eligible Associate with respect to any base salary or Annual Bonus payable
for a Plan Year shall not automatically apply with respect to any base salary or
Annual Bonus payable for any subsequent Plan Year.  Amounts deferred under the
Plan shall not be taken into account for purposes of determining contributions
or allocations under the Savings Plan.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Establishment of Accounts. A Participating
Employer shall establish (or cause to be established) an Account for each
Participant employed by the Participating Employer. Each Account shall be
designated by the name of the Participant for whom established. The amount of
any base salary or Annual Bonus deferred by a Participant shall be credited to
the Participant’s Account as of the date the base salary or Annual Bonus would
have otherwise been paid to the Participant.

 

(d)                                 Account Adjustments for Deemed Investments.
The Plan Committee shall from time to time designate one or more investment
vehicle(s) in which the Accounts of Participants shall be deemed to be invested.
Each Participant may designate the investment vehicle(s) in which his or her
Account shall be deemed to be invested according to the procedures developed by
the Plan Committee, except as otherwise required by the terms of the Plan. No
Participating Employer shall be under an obligation to acquire or invest in any
of the deemed investment vehicle(s), and any acquisition of or investment in a
deemed investment vehicle by a Participating Employer shall be made in the name
of the Participating Employer and shall remain the sole property of the
Participating Employer. The Plan Committee shall also establish from time to
time a default investment vehicle into which a Participant’s Account shall be
deemed to be invested if the Eligible Associate fails to provide investment
instructions to the Plan Committee.  Account adjustments shall be applied pro
rata among a Participant’s various Payment Sub-Accounts.

 

(e)                                  Timing of Adjustments. The adjustments to
Accounts for deemed investments as provided in Paragraph 5(d) shall be made from
time to time at such intervals as determined by the Plan Committee. The Plan
Committee may determine the frequency of account adjustments by reference to the
frequency of Account adjustments under another plan sponsored by a Participating
Employer. The amount of the adjustment shall equal the amount that the
Participant’s Account would have earned (or lost) for the period since the last
adjustment had the Account actually been invested in the deemed investment
vehicle(s) designated by the Participant for the period.

 

(f)                                    Other Contributions.  A Participating
Employer may from time to time, in its sole and exclusive discretion, elect to
credit a Participant’s Account with additional amounts not otherwise
contemplated by this Paragraph 5, which amounts shall be subject to the
provisions hereof related to Account adjustments and payments.  Any such amounts
shall be included as part of the Class Year Deferrals for the Plan Year
credited.

 

(g)                                 Statements of Account. Each Participant
shall receive a statement of the Participant’s Account balance no less
frequently than annually.

 


6.                                      DISTRIBUTION PROVISIONS FOR 2005:


 


(A)                                  IN-SERVICE WITHDRAWALS.  EACH PARTICIPANT
WHO IS IN THE ACTIVE SERVICE OF A PARTICIPATING EMPLOYER SHALL BE GIVEN THE
OPPORTUNITY UP THROUGH NOVEMBER 30, 2005 (OR SUCH OTHER DATE DURING 2005 AS
SELECTED BY THE PLAN COMMITTEE) TO ELECT A DISTRIBUTION OF SOME OR ALL OF THE
PARTICIPANT’S ACCOUNT BALANCE AS OF SUCH DATE AND TO CANCEL ANY DEFERRAL
ELECTIONS THAT WOULD OTHERWISE APPLY DURING DECEMBER 2005.  SUCH DISTRIBUTION
SHALL BE MADE ON OR BEFORE DECEMBER 31, 2005.  UNLESS OTHERWISE SPECIFIED, A
DISTRIBUTION UNDER THIS PARAGRAPH 6(A) OF LESS THAN A

 

4

--------------------------------------------------------------------------------


 


PARTICIPANT’S ENTIRE ACCOUNT BALANCE SHALL BE MADE PRO RATA FROM EACH PAYMENT
SUB-ACCOUNT MAINTAINED UNDER THE PLAN FOR THE PARTICIPANT.


 


(B)                                 SPECIAL PAYMENT ELECTIONS.  EACH PARTICIPANT
EMPLOYED WITH THE CORPORATION AS OF A DATE SPECIFIED BY THE PLAN COMMITTEE PRIOR
TO DECEMBER 31, 2006 SHALL BE GIVEN THE OPPORTUNITY DURING AN ELECTION WINDOW
SPECIFIED BY THE PLAN COMMITTEE ENDING NO LATER THAN DECEMBER 31, 2006 TO MAKE A
PAYMENT ELECTION APPLICABLE SEPARATELY TO EACH PAYMENT SUB-ACCOUNT MAINTAINED
UNDER THE PLAN FOR THE PARTICIPANT, IN EACH CASE TO THE EXTENT SUCH AMOUNTS ARE
NOT OTHERWISE WITHDRAWN DURING 2005 PURSUANT TO PARAGRAPH 6(A) ABOVE.  THE
PARTICIPANT MAY IN EACH CASE ELECT FROM AMONG THE PAYMENT OPTIONS SET FORTH IN
PARAGRAPH 7(B) BELOW, AND SUCH ELECTION SHALL BE IMMEDIATELY EFFECTIVE.  IN THE
EVENT A PARTICIPANT COVERED BY THIS PARAGRAPH 6(B) FAILS TO MAKE A PAYMENT
ELECTION WITH RESPECT TO ANY PAYMENT SUB-ACCOUNT, THE PAYMENT METHOD SHALL BE
(X) THE PAYMENT METHOD MOST RECENTLY ELECTED BY THE PARTICIPANT UNDER THE PLAN
ACCORDING TO THE RECORDS OF THE PLAN COMMITTEE, EVEN IF THAT PRIOR PAYMENT
ELECTION HAD NOT YET BECOME EFFECTIVE, OR (Y) IN THE ABSENCE OF ANY SUCH PRIOR
PAYMENT ELECTION, A LUMP SUM PAYMENT FOLLOWING SEPARATION FROM SERVICE OR
DISABILITY AS SET FORTH IN PARAGRAPH 7(B) BELOW.  ANY SUBSEQUENT CHANGE TO SUCH
PAYMENT ELECTION MUST COMPLY WITH THE REQUIREMENTS OF PARAGRAPH 7(C) BELOW. 
PAYMENTS PURSUANT TO SUCH ELECTION SHALL OTHERWISE BE SUBJECT TO THE
REQUIREMENTS OF PARAGRAPH 7 BELOW.


 


7.                                      DISTRIBUTION PROVISIONS AFTER 2005:


 


(A)                                  CLASS YEAR PAYMENT ELECTIONS.  A
PARTICIPANT FOR ANY PLAN YEAR BEGINNING ON OR AFTER JANUARY 1, 2006 SHALL ELECT
FROM AMONG THE AVAILABLE FORMS OF PAYMENT SET FORTH IN PARAGRAPH 7(B) BELOW THE
FORM OF PAYMENT THAT SHALL APPLY TO THE PAYMENT SUB-ACCOUNT COMPRISED OF THE
CLASS YEAR DEFERRALS FOR EACH SUCH PLAN YEAR.  THE PAYMENT ELECTION SHALL BE
MADE COINCIDENT WITH THE DEFERRAL ELECTIONS UNDER PARAGRAPH 5(B) ABOVE FOR SUCH
PLAN YEAR.


 


(B)                                 AVAILABLE FORMS OF PAYMENT.  A PARTICIPANT
SHALL SELECT FROM AMONG THE FOLLOWING FORMS OF PAYMENT FOR EACH PAYMENT
SUB-ACCOUNT TO WHICH SEPARATE PAYMENT ELECTIONS ARE MADE AVAILABLE PURSUANT TO
PARAGRAPHS 6(B) AND 7(A) ABOVE.  THE PARTICIPANT MUST SELECT A SINGLE FORM OF
PAYMENT APPLICABLE TO EACH PAYMENT SUB-ACCOUNT (I.E., A PAYMENT SUB-ACCOUNT MAY
NOT BE “SPLIT” AMONG MORE THAN ONE FORM OF PAYMENT):


 

(i)                                     Lump Sum Payment Following Separation
from Service or Disability.  The balance of the applicable Payment Sub-Account
shall be payable in a single cash payment as soon as administratively
practicable after the earlier of (A) six months after the Participant’s
Separation from Service or (B) the Participant’s Date of Disability; or

 

(ii)                                  Lump Sum Payment In Specified Year.  The
balance of the applicable Payment Sub-Account shall be payable in a single cash
payment during the first 90 days of the calendar year elected by the
Participant; provided, however, that the payment shall be made as soon as
administratively practicable after the earlier of (A) six

 

5

--------------------------------------------------------------------------------


 

months after the Participant’s Separation from Service or (B) the Participant’s
Date of Disability; or

 

(iii)                               Annual Installments Following Separation
from Service or Disability.  The balance of the applicable Payment Sub-Account
shall be payable in annual installments over a period of five (5) or ten
(10) years as selected by the Participant commencing as soon as administratively
practicable after the earlier of (A) six months after the Participant’s
Separation from Service or (B) the Participant’s Date of Disability; or

 

(iv)                              Annual Installments Commencing In Specified
Year.  The balance of the applicable Payment Sub-Account shall be payable in
annual installments over a period of five (5) or ten (10) years as selected by
the Participant commencing during the first 90 days of the calendar year elected
by the Participant; provided, however, that the installments shall commence as
soon as administratively practicable after the earlier of (A) six months after
the Participant’s Separation from Service or (B) the Participant’s Date of
Disability.

 

A Participant who fails to make a payment election for a Payment Sub-Account in
accordance with the provisions of this Paragraph 7(b) shall be deemed to have
elected for such Payment Sub-Account a lump sum payment following Separation
from Service or Disability.

 


(C)                                  SUBSEQUENT CHANGES TO PAYMENT ELECTIONS.  A
PARTICIPANT WHO IS IN THE ACTIVE SERVICE OF A PARTICIPATING EMPLOYER MAY CHANGE
THE TIMING OR FORM OF PAYMENT ELECTED UNDER PARAGRAPH 7(B)(II) OR (IV) ABOVE, OR
THE TIMING OR FORM OF PAYMENT SUBSEQUENTLY ELECTED UNDER THIS PARAGRAPH 7(C),
WITH RESPECT TO A PAYMENT SUB-ACCOUNT ONLY IF (I) SUCH ELECTION IS MADE AT LEAST
TWELVE (12) MONTHS PRIOR TO THE DATE THE PAYMENT OF THE PAYMENT SUB-ACCOUNT
WOULD HAVE OTHERWISE COMMENCED AND (II) THE EFFECT OF SUCH ELECTION IS TO DEFER
COMMENCEMENT OF SUCH PAYMENTS BY AT LEAST FIVE (5) YEARS.


 


(D)                                 DEFAULT LUMP SUM PAYMENT.  NOTWITHSTANDING
ANY PROVISION HEREIN TO THE CONTRARY, A PARTICIPANT’S ENTIRE ACCOUNT BALANCE
SHALL BE PAYABLE IN A SINGLE CASH PAYMENT ON OR AS SOON AS ADMINISTRATIVELY
PRACTICABLE AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE IF, AS OF THE
PARTICIPANT’S DATE OF SEPARATION FROM SERVICE, EITHER (I) THE PARTICIPANT HAS
LESS THAN TWO (2) YEARS OF EMPLOYMENT (MEASURED FROM THE PARTICIPANT’S HIRE
DATE) OR (II) THE BALANCE OF THE PARTICIPANT’S ACCOUNT IS LESS THAN $25,000.


 

(e)                                  Installments.  If amounts are payable to a
Participant in the form of annual installments, the first annual installment
shall be paid commencing per the applicable election set forth in Paragraph
7(b) above, and each subsequent annual installment shall be paid on or about the
anniversary of the first installment.  The amount payable on each payment date
shall be equal to the balance of the applicable Sub-Account Account on the
applicable payment date divided by the number of remaining installments
(including the installment then payable).

 

6

--------------------------------------------------------------------------------


 

(f)                                    Death.  If a Participant dies after
having commenced installment payments, any remaining unpaid installment payments
shall be paid to the Participant’s Beneficiary as and when they would have
otherwise been paid to the Participant had the Participant not died. If a
Participant Separates from Service due to death, the Participant’s Account shall
be payable to the Participant’s Beneficiary commencing as soon as
administratively practicable after the Participant’s death in the form of either
a single cash payment or five (5) or ten (10) annual installments as elected by
the Participant pursuant to this Paragraph 7(f).  Such payment method election
shall be made by the Participant at such time or times and pursuant to such
procedures as the Plan Committee may establish from time to time consistent with
the requirements of Code Section 409A.  If a Participant fails to make a payment
method election under this Paragraph 7(f), the method of payment to the
Beneficiary shall be a single cash payment.

 


(G)                                 WITHDRAWALS ON ACCOUNT OF AN UNFORESEEABLE
EMERGENCY.  A PARTICIPANT WHO IS IN ACTIVE SERVICE WITH A PARTICIPATING EMPLOYER
MAY, IF PERMITTED BY THE PLAN COMMITTEE, RECEIVE A REFUND OF ALL OR ANY PART OF
THE AMOUNTS PREVIOUSLY CREDITED TO THE PARTICIPANT’S ACCOUNT IN THE CASE OF AN
“UNFORESEEABLE EMERGENCY.”  A PARTICIPANT REQUESTING A PAYMENT PURSUANT TO THIS
PARAGRAPH 7(G) SHALL HAVE THE BURDEN OF PROOF OF ESTABLISHING, TO THE PLAN
COMMITTEE’S SATISFACTION, THE EXISTENCE OF AN “UNFORESEEABLE EMERGENCY,” AND THE
AMOUNT OF THE PAYMENT NEEDED TO SATISFY THE SAME. IN THAT REGARD, THE
PARTICIPANT MUST PROVIDE THE PLAN COMMITTEE WITH SUCH FINANCIAL DATA AND
INFORMATION AS THE PLAN COMMITTEE MAY REQUEST. IF THE PLAN COMMITTEE DETERMINES
THAT A PAYMENT SHOULD BE MADE TO A PARTICIPANT UNDER THIS PARAGRAPH 7(G), THE
PAYMENT SHALL BE MADE WITHIN A REASONABLE TIME AFTER THE PLAN COMMITTEE’S
DETERMINATION OF THE EXISTENCE OF THE “UNFORESEEABLE EMERGENCY” AND THE AMOUNT
OF PAYMENT SO NEEDED. AS USED HEREIN, THE TERM “UNFORESEEABLE EMERGENCY” MEANS A
SEVERE FINANCIAL HARDSHIP TO A PARTICIPANT RESULTING FROM A SUDDEN AND
UNEXPECTED ILLNESS OR ACCIDENT OF THE PARTICIPANT OR OF A DEPENDENT OF THE
PARTICIPANT, LOSS OF THE PARTICIPANT’S PROPERTY DUE TO CASUALTY, OR OTHER
SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF
EVENTS BEYOND THE CONTROL OF THE PARTICIPANT. THE CIRCUMSTANCES THAT CONSTITUTE
AN “UNFORESEEABLE EMERGENCY” SHALL DEPEND UPON THE FACTS OF EACH CASE, BUT, IN
ANY CASE, PAYMENT MAY NOT BE MADE TO THE EXTENT THAT THE HARDSHIP IS OR MAY BE
RELIEVED (I) THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE, OR
(II) BY LIQUIDATION OF THE PARTICIPANT’S ASSETS, TO THE EXTENT THE LIQUIDATION
OF SUCH ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP. EXAMPLES OF
WHAT ARE NOT CONSIDERED TO BE “UNFORESEEABLE EMERGENCIES” INCLUDE THE NEED TO
SEND A PARTICIPANT’S CHILD TO COLLEGE OR THE DESIRE TO PURCHASE A HOME.
WITHDRAWALS OF AMOUNTS BECAUSE OF AN “UNFORESEEABLE EMERGENCY” MAY NOT EXCEED AN
AMOUNT REASONABLY NEEDED TO SATISFY THE EMERGENCY NEED.


 


(H)                                 OTHER PAYMENT PROVISIONS.  TO BE EFFECTIVE,
ANY ELECTIONS UNDER PARAGRAPHS 6 OR 7 HEREIN SHALL BE MADE ON SUCH FORM, AT SUCH
TIME AND PURSUANT TO SUCH PROCEDURES AS DETERMINED BY THE PLAN COMMITTEE IN ITS
SOLE DISCRETION FROM TIME TO TIME. ANY DEFERRAL OR PAYMENT HEREUNDER SHALL BE
SUBJECT TO APPLICABLE PAYROLL AND WITHHOLDING TAXES.  IN THE EVENT ANY AMOUNT
BECOMES PAYABLE UNDER THE PROVISIONS OF THE PLAN TO A PARTICIPANT, BENEFICIARY
OR OTHER PERSON WHO IS A MINOR OR AN INCOMPETENT, WHETHER OR NOT DECLARED
INCOMPETENT BY A COURT, SUCH AMOUNT MAY BE PAID DIRECTLY TO THE MINOR OR
INCOMPETENT PERSON OR TO SUCH PERSON’S FIDUCIARY (OR ATTORNEY-IN-FACT IN THE
CASE OF AN INCOMPETENT) AS THE PLAN COMMITTEE, IN ITS SOLE DISCRETION, MAY
DECIDE, AND THE PLAN COMMITTEE SHALL NOT BE LIABLE TO ANY PERSON FOR ANY SUCH
DECISION OR ANY PAYMENT PURSUANT THERETO.

 

7

--------------------------------------------------------------------------------


 

8.                                      Amendment, Modification and Termination
of the Plan:

 

The Board shall have the right and power at any time and from time to time to
amend the Plan in whole or in part and at any time to terminate the Plan;
provided, however, that no amendment or termination may reduce the amount
actually credited to a Participant’s Account on the date of the amendment or
termination, or further defer the due dates for the payment of the amounts,
without the consent of the affected Participant. Notwithstanding any provision
of the Plan to the contrary but only to the extent permitted by Code
Section 409A, in connection with any termination of the Plan the Compensation
Committee shall have the authority to cause the Accounts of all Participants
(and Beneficiaries of any deceased Participants) to be paid in a single cash
payment as of a date determined by the Compensation Committee or to otherwise
accelerate the payment of all Accounts in such manner as the Compensation
Committee determines in its discretion.

 

9.                                      Claims Procedures:

 

Claims for benefits under the Plan shall be addressed pursuant to the claims
procedures applicable under the Savings Plan.  Any decision pursuant to such
claims procedures shall be final and conclusive upon all persons interested
therein, except to the extent otherwise provided by applicable law.

 

10.                               Indemnity of Plan Committee:

 

The Participating Employers shall indemnify and hold harmless the Plan Committee
(and each individual member thereof) and any Associate to whom the duties of the
Plan Committee may be delegated from and against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to the Plan, except in the case of willful misconduct by the Plan
Committee (or any individual member thereof) or any such Associate.

 

11.                               Notice:

 

Any notice or filing required or permitted to be given to the Plan Committee
under the Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, postage pre-paid, to the address below:

 

Family Dollar Stores, Inc.

Attn: Plan Committee for the Family Dollar Compensation Deferral Plan

P.O. Box 1017

Charlotte, NC 28201-1017

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.  Any notice or filing required or permitted to be
given to a Participant under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, postage pre-paid, to
the last known address of the Participant.

 

8

--------------------------------------------------------------------------------


 

12.                               Applicable Law:

 

The Plan shall be construed, administered, regulated and governed in all
respects under and by the laws of the United States to the extent applicable,
and to the extent such laws are not applicable, by the laws of the state of
North Carolina.

 

13.                               Compliance With Code Section 409A:

 

The Plan is intended to comply with Code Section 409A.  Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted, operated
and administered consistent with this intent.

 

14.                               Miscellaneous:

 

A Participant’s rights and interests under the Plan may not be assigned or
transferred by the Participant.  In that regard, no part of any amounts credited
or payable hereunder shall, prior to actual payment, (i) be subject to seizure,
attachment, garnishment or sequestration for the payment of debts, judgments,
alimony or separate maintenance owed by the Participant or any other person,
(ii) be transferable by operation of law in the event of the Participant’s or
any person’s bankruptcy or insolvency or (iii) be transferable to a spouse as a
result of a property settlement or otherwise. The Plan shall be an unsecured and
unfunded arrangement. To the extent the Participant acquires a right to receive
payments from the Participating Employers under the Plan, the right shall be no
greater than the right of any unsecured general creditor of the Participating
Employers. Nothing contained herein may be deemed to create a trust of any kind
or any fiduciary relationship between a Participating Employer and any
Participant. Designation as an Eligible Associate or Participant in the Plan
shall not entitle or be deemed to entitle the person to continued employment
with the Participating Employers. The Plan shall be binding on the Corporation
and any successor in interest of the Corporation.

 

IN WITNESS WHEREOF, this Instrument is executed by the respective duly
authorized officers of FAMILY DOLLAR STORES, INC. and FAMILY DOLLAR, INC. on
November    , 2005.

 

 

FAMILY DOLLAR STORES, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

FAMILY DOLLAR, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------